Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 1 of 8




                EXHIBIT C
    TO DECLARATION OF KYLE S. PIETARI
 IN SUPPORT OF FARMLAND PARTNERS INC.’S
 OPPOSITION TO ROTA FORTUNAE’S MOTIONS
                TO DISMISS
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 2 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 3 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 4 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 5 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 6 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 7 of 8
Case 1:18-cv-02351-RBJ Document 34-4 Filed 11/16/18 USDC Colorado Page 8 of 8
